DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites, “a core pipe disposed in the center of the hollow canister such that it is in fluid communication with the fuel inlet and the fuel outlet”. It is unclear to which structure, the core pipe or the center of the hollow canister, the term “it” is referring. For examination purposes the claim is assumed to recite, “…such that the core pipe is in fluid communication…”
Claim 1 recites the limitation "the center of the hollow canister" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a center of the hollow canister”.
The additional claims are rejected as depending from claim 1.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In the response filed 11/15/21 applicant incorporated the language of claim 3 into claim 1 but did not cancel or amend claim 3. Thus all of the limitations of claim 3 are not recited in claim 1, from which claim 3 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glassel et al. US 5,143,575.

Claims 1 and 3, Glassel teaches a filter comprising:  a hollow canister (11) comprising a length and a diameter, a first end comprising an inlet (15) wherein the inlet has a first diameter, a second end comprising an outlet (16), wherein the outlet has a second diameter, wherein the second diameter is smaller than the first diameter (the outer diameter of the inlet is larger than the outer diameter of the outlet, fig. 1), and further wherein the second end has a retaining mechanism, a threaded nut, that is capable of retaining a line, a core pipe (19) disposed in a center of the canister, such that the core pipe is in fluid communication with the inlet and outlet, a filter element (17) comprising a plurality of pleats aligned so as to extend from the second end of the 
Claims 4-7, Glassel further teaches the core pipe comprises an exit point (23) at an axial center of the core pipe substantially in between the first and second end, and configured to enable fluid to be filtered (fig. 1); the canister comprises a unitary construction, such that the canister sealing engages with a bottom plate (37) at the first end (fig. 1); the first and second ends are each comprised of plates (37, 13) that sealingly engage with the canister (fig. 1); and the rolled seam is disposed at the first end at (14) (fig. 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. US 5,143,575.

.

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.
Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778